ITEMID: 001-61606
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2004
DOCNAME: CASE OF KORMACHEVA v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Art. 6-1;Violation of Art. 13;Pecuniary damage - claim dismissed;Non-pecuniary damage - financial award;Costs and expenses partial award
JUDGES: Christos Rozakis
TEXT: 8. The applicant was born in 1952 and lives in Gus Khrustalnyi, a town in the Vladimir Region.
9. Before her removal to Gus Khrustalnyi the applicant lived and worked in Mys Shmidta, a town located in Chukotka, a far-eastern territory adjacent to Alaska.
10. On 31 October 1996 the applicant filed with the Shmidtovskiy District Court of the Chukotka Autonomous Region (the “Shmidtovskiy Court”) an action against her former employer, a local trading office. She wanted the defendant to pay outstanding emoluments, discharge and leave allowances, and to properly formalise her discharge.
11. As the proceedings did not progress, in 1997-1999 the applicant complained several times about the Shmidtovskiy Court to a number of higher judicial and other authorities.
12. On 18 April 1997 the President of the Judicial Qualifications Board, of the Chukotka Autonomous Region (the “Regional Qualifications Board”, “Board”) asked the President of the Shmidtovskiy Court to inform him why it took the court so long to deal with the applicant's case and when the case would be heard.
13. On 24 July 1997 the President of the Chukotka Regional Court (the “Regional Court”) asked the President of the Shmidtovskiy Court to start the proceedings, to fix a hearing and to inform the applicant about the date of the hearing before 20 August 1997.
14. On 1 August 1997 the President of the Civil Section of the Regional Court forwarded the applicant's complaint to the President of the Shmidtovskiy Court. He asked to inform him and the applicant about the state of the proceedings before 25 August 1997.
15. On 13 March 1998 the President of the Regional Court asked the President of the Shmidtovskiy Court to inform the applicant before 15 April 1998 of the date when her case would be heard. He also informed the applicant that the Regional Court could not deal with her case itself because it was understaffed. The President noted that his earlier requests to the Shmidtovskiy Court had remained unanswered.
16. On 30 March 1998 the President of the Supreme Judicial Qualifications Board asked the President of the Regional Court to investigate the applicant's complaint and take measures, if need be.
17. On 20 April 1998 the President of the Regional Court asked the President of the Shmidtovskiy Court to inform him before 20 May 1998 about the state of the proceedings. He noted that the President had not responded to the Regional Court's earlier requests to speed up the proceedings. He also warned the President that he would have to apply to a judicial qualifications board if the procrastination continued.
18. On 18 May 1998 the Shmidtovskiy Court issued a letter rogatory by which it asked a Moscow court to question the applicant. The Moscow court could not execute the request because the applicant had not informed the courts that her address had changed.
19. On 7 July 1998 the President of the Regional Court informed the applicant that her case could not be examined because the Shmidtovskiy Court was understaffed and overloaded with work.
20. On 4 August 1998 the new President of the Regional Qualifications Board asked the President of the Shmidtovskiy Court to forward to the Board before 1 October 1998 copies of procedural documents concerning the case. She noted with displeasure that the Shmidtovskiy Court had been ignoring the applicant's earlier complaints and the Board's requests. She also informed the applicant that the Shmidtovskiy Court had been understaffed since July 1997, and that it was impossible under the law to sue the court or an individual judge for damage caused by delays in proceedings.
21. On 13 January 1999 the President of the Regional Qualifications Board asked the President of the Shmidtovskiy Court to inform the Board and the applicant before 10 February 1999 about the progress of the case. She also asked the President of the Shmidtovskiy Court to submit copies of procedural documents which would prove that the judge responsible for the applicant's case had prepared the case for a hearing. She also informed the applicant that it was impossible to summon the President of the Shmidtovskiy Court to the regional capital for explanations, because Mys Shmidta was located too far away from the capital and because the Board did not receive any financing for such purposes.
22. On 15 February 1999 the Deputy President of the Regional Qualifications Board noted that the President of the Shmidtovskiy Court had still not informed the applicant about the progress of her case despite the earlier orders. He asked the President of the Shmidtovskiy Court to provide this information to the applicant immediately.
23. On 12 April 1999 the President of the Regional Qualifications Board informed the applicant that the Board was going to visit the Shmidtovskiy Court because there had been numerous complaints about its inactivity. The visit was fixed for May-June 1999, provided that the Board would have sufficient funds for it.
24. On 26 April 1999 the President of the Supreme Judicial Qualifications Board asked the President of the Regional Court to verify the applicant's complaints and to pass them to the Regional Board if they proved to be well-founded.
25. On 3 June 1999 the Shmidtovskiy District Court passed a first judgment in the applicant's case by which her claims were granted. The defendant appealed against this judgment.
26. On 12 July 1999 the President of the Supreme Qualifications Board asked the President of the Regional Court to investigate the activity of the President of the Shmidtovskiy Court before 1 September 1999.
27. On 18 August 1999 the President of the Regional Qualifications Board informed the applicant that the Board would investigate the activity of the President of the Shmidtovskiy Court.
28. On 23 December 1999 the Regional Court granted the defendant's appeal and remitted the case to the Shmidtovskiy Court for a fresh examination.
29. On 3 April 2000 the Regional Qualifications Board officially reprimanded the judge of the Shmidtovskiy Court responsible for the applicant's case for breaches of procedural rules. The Board warned the judge that she may be dismissed from service if the breaches re-occurred.
30. On 16 March 2001 the Shmidtovskiy Court granted the applicant's claims in part.
31. On 21 May 2001 a public prosecutor of the Shmidtovskiy District appealed on behalf of the defendant.
32. On 11 October 2001 the Regional Court quashed the judgment and ordered a re-hearing of the case.
33. Meanwhile, on 23 October 2002, the applicant claimed from the Shmidtovskiy Court 200,000 roubles as compensation for the delays in the proceedings. On 10 November 2002 the Shmidtovskiy Court severed this claim from the main proceedings.
34. On 14 November 2002 the Shmidtovskiy Court granted the applicant's main claims in part.
35. On 2 April 2003 the applicant lodged an appeal against the judgment.
36. On 15 May 2003 the Regional Court quashed the judgment in part and passed a new judgment by which the applicant's claims were partly satisfied.
37. On 27 June 2003 the Shmidtovskiy Court closed the proceedings concerning the damage caused by the delays. The court found that there existed no law specifying how such actions should be entertained.
38. On 2 October 2003 the Regional Court quashed this decision on the ground that the Shmidtovskiy Court should not have considered an action directed against itself. The Regional Court decided that it will itself determine the court to deal with the action. These proceedings appear to be still pending.
39. During the proceedings the applicant also made a number of complaints to the Federal Ombudsman, the Ministry of Justice, the Government, the Parliament and the Constitutional Court. These authorities either referred her complaints to the judicial authorities of the Chukotka Autonomous Region or advised the applicant to do it herself.
40. Under Article 99 of the Code of Civil Procedure of 1964 (“CCivP”) in force at the material time, an action must be prepared for trial seven days after the action is lodged. If litigants are not located within the same town or territory, actions between them arising out of labour disputes must be examined by a court of the first instance within twenty days.
41. Under Article 284-1 of the CCivP, an appeal court must examine an appeal ten days after it is filed.
42. Section 18 of the Law “On the status of judges in the Russian Federation” of 26 June 1992, in force at the material time, established the Supreme Judicial Qualifications Board and qualifications boards of regional courts. The qualifications boards had the power to select candidates for judicial posts, to suspend or remove judges from office, to ensure judges' inviolability and to certify judges' professional skills. The functioning and specific powers of the qualifications boards were to be determined in special regulations.
43. On 13 May 1993 the Parliament passed “Regulations on Judicial Qualifications Boards”. The Regulations remained in force until 14 March 2002 when a new law on the same subject was adopted. Under section 12 of the Regulations, a qualifications board could:
“5. ... take a decision concerning the institution of criminal proceedings against a judge ..., the detention of a judge or his bringing to a court;
6. warn a judge to stop an activity incompatible with his position; suspend or terminate a judges' powers in cases [established by law];
7. examine [complaints] about a judge's activity or inactivity undermining the authority of the judicial power...”
44. Pursuant to section 14 of the Regulations, qualifications boards could receive information, necessary for their functioning, from presidents of courts and other judges, from law-enforcement agencies and other State bodies, from non-governmental organisations and public officials.
45. Pursuant to section 15 of the Regulations, if an application submitted to a qualifications board was within its competence, the board had to deal with it within 30 days. Three days after the board gave a decision, an extract from it had to be sent to interested parties.
VIOLATED_ARTICLES: 13
6
VIOLATED_PARAGRAPHS: 6-1
